Title: From Benjamin Walker to Daniel Parker, 3 June 1783
From: Walker, Benjamin
To: Parker, Daniel,Duer, William


                  
                     Gentlemen,
                     H. Qrs June 3 1783
                  
                  Inclosed is the proceedings of a board of Generals and Officers commanding Corps. on an Enquiry into the execution of Contract.
                  In consequence thereof the Commander in Chief desires to know your objections (if any you have) to the annulling the Agreement therein Mentioned and putting the Army on the footing of the Original Contract.
                  I am directed also to call on Mr Smith for the circumstances of the Charge said in the proceedings to have been made by him against sundry Officers of taking an allowance to induce their Soldiers to lay out their expected Pay in Goods at his Store—and for the names of the Officers particularly concerned therein. I am &c.
                  
                     B.W.
                     
                  
               